Case 1:16-cv-07646-ER Document 97 Filed 11/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WASHINGTON NATIONAL INSURANCE 16-cv-07646 (ER)
COMPANY and BANKERS CONSECO LIFE
INSURANCE COMPANY,

Plaintiffs,
ov.

MOSHE M FEUER, et al.,

Cross-Claim and Third-Party
Defendants.

 

 

JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH
PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(2)

_ WHEREAS, on September 29, 2016, Washington National Insurance Company
and Bankers Conseco Life Insurance Company (together, “CNO”) filed a complaint in the
above-captioned action against, inter alia, David Levy (ECF No. 1) (together with CNO, the
| “Settling Parties”);

WHEREAS, on March 15, 2018, the Court issued an opinion and order (ECF No.
84) compelling arbitration and staying the action pending the outcome of that cBimatiom

IT IS HERBY JOINTLY STIPULATED AND AGREED by and between the
Settling Parties, by their respective attorneys, as follows:

1. CNO hereby dismisses its complaint as against defendant David Levy with
prejudice; and

2. Each Settling Party is to bear its own attorneys’ fees, costs, and expenses.
Case 1:16-cv-07646-ER Document 97 Filed 11/18/19 Page 2 of 2

- Dated: November 15, 2019
New York, New York

ALSTON & BIRD LLP

[ZC Be

- Adam J. Kaiser

John M. Aerni

Daniella P. Main

90 Park Avenue

New York, New York 10016
Tel: (212) 210-9400

~ Fax: (212) 210-9444

Attorneys for Plaintiffs Washington
National Insurance Company and
Bankers Conseco Life Insurance

_ Company

Respectfully submitted,

WILSON SONSINI GOODRICH &
ROSATI, P.C.

BZ

Michael S. Sommer

1301 Avenue of the Americas, 40 FI.
New York, NY 10019

Tel: (212) 497-7728

 

Attorneys for Defendant David Levy

SO ORDERED:

 

United States District Judge
